Defendants have appealed from a judgment of foreclosure and sale and from an interlocutory order granting various forms of relief. Defendant Seaman is the owner of the equity of redemption. He took title to the premises subject to the mortgage which is being foreclosed. He and the codefendant had executed an estoppel certificate and an estoppel affidavit to the effect, among other things, that the mortgage being foreclosed is a valid first lien on the property affected and that such defendants know of no defect in the title or of any defense to the foreclosure of the mortgage. Defendants have not established any defense in this action. Judgment and order appealed from unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ.